El. Juez Asociado Señor Cókdova Dávila,
emitió la opinión del tribunal.
Jorge M. Font Ruiz solicita la expedición de un auto de mandamus en que se ordene a la junta demandada que pro-ceda a decretar el retiro del peticionario.
Se alega en la solicitud que Jorge M. Font Ruiz fue nom-brado en septiembre de 1925 ayudante del Laboratorio Biológico en el Departamento de Sanidad Insular, empleo que -sirvió hasta el primero de julio de 1927, en que fue ascen-dido al cargo de Técnico Bacteriólogo en el mismo departa-mento, que estuvo desempeñando hasta marzo 20 de 1930; que en enero 27 del referido año el peticionario solicitó de la junta demandada su retiro por causa de incapacidad física de acuerdo con la Ley No. 104 de 1925, (pág. 949); que con fecha 28 de agosto de 1930 la referida junta dictó la siguiente resolución:
“Jorge M. Font, ex-empleado del Departamento de Sanidad, so-licita retiro por incapacidad física. Vistas las certificaciones de los Dres. Gutiérrez Igaravídez y Costa Mandry, la Junta acordó de-negar la solicitud del Sr. Font porque a juicio de ella no se ha probado que el solicitante esté físicamente incapacitado para rendir un servicio útil y eficiente al Gobierno, segiin expresa la ley.”
Continúa, alegando el peticionário que presentó a la Junta demandada, al tiempo de radicarse su petición, certificaciones de haber sido examinado por los médicos Dres. E. Martínez Rivera y Abel de Juan, que comprenden un amplio y com*26pleto informe sobre sn estado físico, y en las que se afirma categóricamente que el examinado se encuentra incapacitado permanentemente para desempeñar los deberes de su cargo de técnico bacteriólogo en el Departamento de Sanidad Insular, a causa de las condiciones especificadas en dichos informes; que habiendo la junta recurrida solicitado poste-riormente por conducto del Comisionado de Sanidad Insular examen radioscópico y de sangre del peticionario, los Dres. P. Gutiérrez Igaravídez y Osear Costa Mandry, Roentge-nólogo y Director del Laboratorio Biológico del Departa-mento de Sanidad Insular respectivamente, rindieron infor-mes que sólo comprenden y señalan resultados de investiga-ción parcial, pero que no establecen ni consignan conclusiones patológicas; que la junta demandada fundó su resolución denegando el retiro al demandante en los susodichos informes de laboratorio y Rayos X, no concediendo valor al dictamen de los Dres. Martínez Rivera y de Juan, médicos al servicio del Departamento de Sanidad Insular, que expresamente es-tablecen la incapacidad física del recurrente para desempeñar sus funciones oficiales; que con fecha 29 de julio de 1931 el peticionario solicitó de la junta recurrida la reconsidera-ción de su resolución y que en 25 de enero de 1932 recibió del secretario de la junta demandada la comunicación que sigue:
“Me refiero a la petición de reconsideración que presentara usted en julio 29, 1931, para informarle que la Junta de Retiro en su sesión de enero 19, 1932, acordó ratificar su resolución anterior de-negándole el retiro, basándose en la certificación médica del Dr. E. García Cabrera, Médico de esta Junta, quien opina que actualmente su condición no le inhabilita para el trabajo.
“Por orden de la Junta:
Atentamente,
(Fdo.) Juan M. Herrero,
Secretario Junta de Retiro.”
Alega además el peticionario que ha cumplido con todos los requisitos exigidos por la ley y que se encuentra inca-*27pacitado físicamente para prestar mi servicio útil y eficiente por cansa de sn enfermedad. Añade que la junta recurrida carece de facultad para determinar por sí misma, como lo lia hedió en este caso, el lieclio de la incapacidad física del peticionario, viniendo obligado a aceptar el dictamen médico no controvertido ofrecido por el peticionario y procedente de facultativos al servicio del gobierno.
La demandada alega en su contestación que no debe conce-derse el auto solicitado por los siguientes motivos:
“Por haber incurrido el demandante en este caso en abandono de su alegado derecho (laches) .al dejar transcurrir un período de tiempo excesivamente considerable sin hacer gestiones ante la Junta demandada de clase alguna después de denegada su solicitud de re-tiro, y asimismo para presentar su petición de mandamus.
“Por aparecer de la faz de la petición que el fundamento de la solicitud de mandamus descansa en el deber ministerial de la demandada de decretar el retiro a favor del peticionario por virtud de las certificaciones por él presentadas, y la ley faculta únicamente a la Junta demandada a designar el médico que ha de examinar al solicitante, después de presentada la solicitud de retiro.”
. La corte inferior declaró sin lugar la solicitud por en-tender que el auto de mandamus no debe expedirse en este caso. La resolución de la corte inferior prácticamente de-clara que de acuerdo con los lreclios alegados en la solicitud no se establece una causa de acción en favor del peli ionario para utilizar el remedio extraordinario de mandamus.
El primer motivo de error se basa en haber declarado el tribunal a quo que el recurso incoado es improcedente, porque con arreglo a las disposiciones de la Ley No. 104 de 1925 (pág. 949), cabe la existencia ante la junta recurrida de una controversia sobre cuestiones de hecho cuya determinación corresponde discrecionalmente a dicho organismo.
Niega el apelante que la Junta de Retiro de los Funcionarios y Empleados del Gobierno Insular, creada por la Ley No. 104 de 1925, tenga facultades discrecionales en lo que se refiere a la concesión o denegación de los beneficios pres-*28eritos por dicho ley. La posición del peticionario, a juzgar por sus alegaciones y los comentarios que le sugiere la ley, es que la junta carece de facultades para determinar por sí misma el hecho de la alegada incapacidad, viniendo obligada a aceptar el dictamen médico no controvertido ofrecido por el peticionario y procedente de facultativos al servicio del gobierno. Estima el peticionario que de acuerdo con el cri-terio judicial exteriorizado por esta corte después de un estu-dio detenido del texto de la ley citada, el organismo encargado de su cumplimiento no tiene otra misión que la de cumplir estrictamente el mandato legislativo, siendo su deber impe-rativo reconocer el derecho estatuido cuando concurren las circunstancias previamente señaladas como determinantes de tal derecho. Si no interpretamos mal al peticionario, la junta, a su juicio, carece de facultades para declarar que la incapacidad ha quedado o no probada, porque sus actuacio-nes no envuelven más uso de discreción que el que implique el hacer estimación de si está presente con cada reclamación a ella sometida el estado de hechos que previene la ley. Se cita por analogía la jurisprudencia establecida por esta corte interpretando la ley para la creación de un fondo de ahorros y préstamos para los empleados del gobierno insular de Puerto Rico, con relación a las reclamaciones de seguros por inutilidad física. Esta ley, al igual que la que ahora comen-tamos, no concede expresamente facultades discrecionales al organismo encargado de su cumplimiento para declarar si se ha probado o no que el empleado está permanentemente incapacitado o físicamente incapacitado para rendir un ser-vicio útil y eficiente al gobierno según sea el caso. Sin embargo, un estudio detenido de la ley conduce a la inevitable conclusión de que el referido organismo no carece de aquella discreción sin el ejercicio de la cual no podrían hacerse efec-tivas las disposiciones de dicha ley para cuyo cumplimiento, según la sección 16, se creó la Junta de Retiro. También 'dispone la sección 11 que este organismo podrá practicar las investigaciones que crea convenientes, y sus miembros tendrán *29facultad para tomar juramentos en relación con las disposi-ciones de la ley.
En el caso de Muñoz v. Ramos, 39 D.P.R. 405, dijimos lo siguiente:
“La ley no confiere a la Junta de Directores facultad alguna para citar testigos, tomar juramentos o tomar declaraciones. No dispone expresamente que la junta determinará la cuestión de inutilidad física permanente. Cualquier facultad que tuviere la junta para con-siderar esa cuestión, debe derivarse por mera inferencia de la ne-cesidad de que se estudie, y apruebe o rechace cada reclamación presentada, del hecho de que la Junta de Directores es el cuerpo directivo de la asociación, y de la circunstancia adicional de qué la junta tiene el poder de formular reglamentos razonables para darle efecto a la ley.”
Comentando las palabras anteriormente copiadas, dijimos en el caso de Feliciano v. López, 44 D.P.R. 937:
“Esta junta, que designa los médicos que han de comprobar el estado de salud del empleado, tiene deberes que cumplir y uno de ellos es velar por que el empleado a quien se pague el seguro esté real y permanentemente incapacitado para el desempeño de sus funciones oficiales. Además de estas disposiciones de la sección 25, que indican dónde radica la facultad de considerar estas solicitudes ba-sadas en inutilidad física, entendemos, como se apunta en el caso de Muñoz v. Ramos, 39 D.P.R. 410, que dicha facultad surge de la necesidad de que se estudie y apruebe o rechace cada reclamación presentada, del hecho de que la junta de directores es el cuerpo directivo de la asociación y de la circunstancia adicional de que la junta tiene el poder de formular reglamentos razonables para darle efecto a la ley.”
Admite el peticionario que la junta antes de actuar debe satisfacerse a sí misma del estado de hechos que previene la ley. ¿Y cuál es el estado de hechos que debe producirse en este caso para que proceda la concesión del retiro ? La ley lo dice claramente: la incapacidad, física del empleado para rendir un servicio útil y eficiente por causa de su enferme-dad. ¿Cómo puede la jpnta, sin ejercer, alguna discreción en la apreciación de la.prueba, formular su juicio sobre la *30existencia o inexistencia del hecho en aquellos casos en que los médicos difieran en cnanto a esta cnestión fundamental? La incapacidad, si existe, es nn hecho qne debe acreditarse. La misión de la junta no es establecer el hecho, sino reconocer su existencia cuando le ha sido acreditado, pero si no queda satisfecha de su existencia no puede quedar obligada a aceptarlo.
 En cuanto a la procedencia del auto de mandamus, hemos declarado, interpretando la ley, que los tribunales superiores, al ejercer su propia y sana discreción en el uso de este recurso flexible, revisan y regulan hasta cierto punto la discreción de juntas y tribunales inferiores, aun en casos en que el deber es tal que necesariamente requiere el examen de evidencia y la decisión de cuestiones de derecho y de hecho. Muñoz v. Ramos, supra. La corte puede apreciar la evidencia sometida, a la junta para apreciar si se ha cometido alguna arbitrariedad o se ha incurrido en un error tan manifiesto y palpable que esté justificada la expedición de un auto de mandamus. El ejercicio de la facultad discrecional no debe ser caprichoso, abusivo y arbitrario, por que allí donde intervienen estos elementos puede decirse que no se ha ejercido discreción. Si se incurre en un error de tal naturaleza que equivalga a una negación de la justicia, los tribunales estarán justificados en intervenir mediante este procedimiento extraordinario para corregir el error. Dyer v. Rossy, 23 D.P.R. 772. Hemos leído la solicitud en este caso. He la misma surge que fueron sometidos a la junta los informes de los Hres. Martínez Eivera y de Juan, designados por el peticionario, y de los Hres. Gutiérrez Igaravídez y Costa Mandry, designados por la referida Junta, amén del informe del Hr. García Cabrera, que se produjo algún tiempo después. Es verdad que se alega que la junta no concedió valor al dicta-men de los Hres. Martínez Rivera y de Juan; pero esto, que parece más bien una conclusión que la alegación de un hecho, no puede interpretarse en el sentido de que la junta dejó de considerar y apreciar el informe de los referidos médicos. *31No se alega que este organismo baya incurrido en error ma-nifiesto ni que haya sido arbitrario en el ejercicio de su discreción. Por el contrario, se dice que la junta recurrida carece de facultad para determinar por sí misma, como lo ba hecho en este caso, el hecho de la incapacidad física del peticionario, viniendo obligada a aceptar el dictamen médico ofrecido por éste procedente de facultativos al servicio del gobierno.
Opinamos que los hechos alegados, admitidos como ciertos, no son bastantes para la expedición de un auto de mandamus.

Bebe confirmarse la sentencia apelada.